            Case 1:19-cv-08760-LGS Document 91 Filed 11/25/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 360 MORTGAGE GROUP, LLC,                                     :
                                              Plaintiff,      :   19 Civ. 8760 (LGS)
                                                              :
                            -against-                         :        ORDER
                                                              :
 FORTRESS INVESTMENT GROUP LLC,                               :
                                              Defendant. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

          WHEREAS, on November 6, 2020, Plaintiff filed a letter motion requesting a discovery

conference (Dkt. No. 82), and on November 13, 2020, third party Ginnie Mae (“GNMA”), a

division of the United States Department of Housing and Urban Development (“HUD”),

responded (Dkt. No. 85). Plaintiff seeks two classes of documents from HUD: (1) notices of

violation or other contractual breaches by the mortgage issuer to which Plaintiff’s portfolio was

transferred and (2) termination letters of other mortgage issuers since 2014 (collectively, the

“Requested Documents”). On November 24, 2020, the parties appeared for a discovery

conference. It is hereby

          ORDERED that, for the reasons stated at conference, HUD shall produce the Requested

Documents. It is further

          ORDERED that the Requested Documents may be provided in list format with the names

of specific issuers redacted and shall in any event be designated “HIGHLY CONFIDENTIAL -

ATTORNEYS’ EYES ONLY” pursuant to the protective order in this case (Dkt. No. 41). It is

further

          ORDERED that by December 2, 2020, the parties and HUD shall meet and confer, and

shall file a joint letter proposing dates for the production of the Requested Documents and the

follow-on deposition of HUD’s 30(b)(6) witness. A revised Case Management Plan and
          Case 1:19-cv-08760-LGS Document 91 Filed 11/25/20 Page 2 of 2




Scheduling Order will issue following that letter. It is further

       ORDERED that by November 25, 2020, Plaintiff shall serve a copy of this Order on

HUD and file proof of service.


Dated: November 24, 2020
       New York, New York




                                                  2
